Citation Nr: 0940135	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-12 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1942 to 
October 1945.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 2007.

2.  At the time of the Veteran's death, service connection 
was in effect for bilateral hearing loss, degenerative 
arthritis of the spine, posttraumatic stress disorder (PTSD), 
and residuals of shrapnel wounds to the left upper thigh.

3.  The death certificate lists the immediate cause of death 
as severe trauma including fractures of skull, facial bones, 
left ribs and both legs due to automobile accident.

4.  The Veteran's service-connected disabilities 
substantially or materially contributed to the Veteran's 
death.




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) is available 
under the provision of 38 U.S.C.A. § 1310(a) to a surviving 
spouse, children, and parents who can establish, among other 
things, that the veteran died from a service-connected 
disability.  38 U.S.C.A. §§ 1310, 1311.  Service connection 
for the cause of the veteran's death can be established by 
showing that a service-connected disability was either (1) 
the principal cause of death or (2) a contributory cause of 
death.  38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.312(a).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was (1) the immediate or 
underlying cause of death or (2) etiologically-related to the 
cause of death.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principle cause.  It must be shown that it contributed 
substantially or materially, that it combined to cause death, 
that it aided or assisted in the production of death.  It is 
not sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

As the submitted newspaper article indicates, the Veteran was 
hit by an automobile when crossing the road in front of his 
house.  The death certificate lists the immediate cause of 
death as severe trauma, including fractures of the skull, 
facial bones, left ribs, and both legs.  No contributory 
causes were listed.

Dr. Saludo, who was the Veteran's physician for several years 
prior to the accident, submitted a letter in July 2007.  He 
noted that the Veteran's arthritis and hearing loss affected 
his ability to function and would certainly influence his 
chances of avoiding any surprise and sudden event that can 
result in bodily harm.  

A VA examiner submitted an opinion in July 2007 and an 
addendum in January 2008 after reviewing Dr. Saludo's letter.  
The examiner commented that the idea that the Veteran might 
have avoided the accident were he not disabled is 
speculative.  He noted that one is obliged to live within the 
limitations of one's disabilities or, when lacking in 
judgment, rely on the assistance of others for their safety 
and wellbeing.

After considering all the evidence of record, the Board finds 
that the evidence is at least in relative equipoise.  It is 
reasonable to conclude that the Veteran's hearing impairment 
and mobility limitations prevented him from perceiving and 
avoiding the oncoming vehicle, thus contributing to his 
death.  See 38 U.S.C.A. § 3.312.  The benefit of the doubt 
doctrine will therefore be applied.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, 
service connection for cause of the Veteran's death is 
granted.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefits sought on appeal.  

Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


